Citation Nr: 0930555	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from January 1980 to December 
1982 as well as subsequent periods of active duty from 
October 1990 to May 1991, March 1992 to July 1992, and 
October 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina that denied the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include claims for nightmares, 
sleeplessness, and anxiety.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to 
in-service stressors.

2.  Objective evidence has been received to verify the 
Veteran's claimed in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008)

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

In an October 2006 statement, the Veteran asserted that he 
was part of a convoy in northern Iraq that drove into a mine 
field resulting in the explosion of a tanker seriously 
injuring two people.  In a December 2007 statement, he 
asserted that he was part of a convoy in Saudi Arabia that 
encountered a mine field resulting in the explosion of a 
tanker severely burning the occupant.  During his Board 
hearing, he testified that in Afghanistan he was part of 
convoys that received enemy fire and that his base received 
almost daily mortar attacks but particularly heavy mortar 
attacks in December 2002 that resulted in many wounded.

A February 2006 VA mental health treatment note reflects a 
diagnosis of PTSD based on traumatic events that occurred 
during the Veteran's service in Southwest Asia.  An October 
2006 mental health note reflects a diagnosis of PTSD based on 
traumatic events that occurred in Southwest Asia and 
Afghanistan and that the Veteran has nightmares about the 
dead people he saw.  Mental health notes dated through 
October 2007 continue to reflect a diagnosis of PTSD and that 
the Veteran has nightmares about traumatic events that 
occurred in Southwest Asia and Afghanistan.  The Board 
observes that, although the Veteran's in-service stressors 
are not described in detail in these treatment notes, it is 
clear that the diagnosis of PTSD was made based on war-
related stressors from service in both Southwest Asia and 
Afghanistan.

The Veteran's DD Form 214 shows that his primary specialty 
was a motor transport operator and that he served in 
Southwest Asia from December 1990 to April 1991.  His service 
personnel records contain August 2005 orders from the Army 
awarding the Veteran the Combat Action Badge for service on 
January 21, 2003 for actively engaging or being engaged by 
the enemy.  This establishes that he engaged in combat.  
Thus, the Veteran's lay testimony may establish the 
occurrence of his claimed in-service stressors.  Although 
service personnel records do not document his service in 
Afghanistan, this appears to be because they are not current, 
and a report from the National Personnel Records Center 
(NPRC) reflects that he was on active duty on the date 
specified in the order awarding him the Combat Action Badge.  
After consideration, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the reported combat 
stressors are consistent with the circumstances of the 
Veteran's service in Afghanistan.

Accordingly, as the evidence of record demonstrates a current 
diagnosis of PTSD, stressors related to the Veteran's 
service, and a nexus between the two, service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


